NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 9, 2009 Notice is hereby given that an Annual Meeting of Stockholders of Delcath Systems, Inc., a Delaware corporation, will be held on Tuesday, June 9, 2009 at 11:00 a.m. (Eastern Time) at the Offices of Hughes Hubbard & Reed LLP, One Battery Park Plaza, 10th Floor, New York, N.Y., for the following purposes: 1. To elect two directors to serve until the 2012 Annual Meeting of Stockholders and until their successors are duly elected and qualified (Proposal No. 1); 2. To ratify the Board’s selection of Carlin, Charron & Rosen, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2009 (Proposal No. 2); 3. To approve our 2009 Stock Incentive Plan (Proposal No. 3); and 4. To transact such other business as may properly come before the meeting or any adjournment thereof. Only stockholders of record of Delcath Common Stock, $0.01 par value per share, at the close of business on April 24, 2009 will be entitled to notice of, and to vote at, the Annual Meeting of Stockholders or any adjournment thereof. Only record or beneficial owners of Delcath Common Stock on the Record Date may attend the Annual Meeting in person. When you arrive at the Annual Meeting, you must present photo identification, such as a driver’s license. Your vote is important, regardless of the number of shares you own. Whether or not you expect to attend the Annual Meeting of Stockholders, please complete, sign, date, and return the enclosed proxy card in the enclosed postage-paid envelope in order to ensure representation of your shares. It will help in our preparations for the meeting if you would check the box on the form of proxy if you plan on attending the Annual Meeting. By Order of the Board of Directors RICHARD TANEY President, Chief Executive Officer and
